Napton, Judge,
delivered the opinion of the court.
The defendant in this case did not reside in the township where the suit was brought, and the proceeding, being in this respect irregular, could no doubt have been set aside had the proper steps been taken in time. But the defendant appeared and consented to a continuance. As the justice had undoubted jurisdiction over the subject matter, and the appearance and consent of the defendant gave jurisdiction of the person, the defects and irregularity in the process must be considered as waived. (Davis v. Wood, 7 Mo.-; Myers v. Woolfolk, 3 Mo. 246 ; Busnell and others v. Lynch, 3 Mo. 261; Malone v. Clark, 2 Hill, 657.)
*320The notice to take depositions was insufficient, as it was not signed. As it bad no signature, and the plaintiff to whom it was addressed did not attend at the time and place specified in the notice, either in person or by attorney, the deposition was, in our opinion, properly suppressed.
The other judges concurring, judgment affirmed.